Citation Nr: 0944791	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
secondary to the service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The Veteran had active military duty from August 1976 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  Jurisdiction over this case was 
subsequently transferred to the St. Petersburg, Florida RO.

In July 2006, the Veteran testified before a Decision Review 
Officer (DRO) sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

This case was previously before the Board in December 2008 at 
which time it was remanded for additional development.  
Following issuance of a supplemental statement of the case in 
September 2009, a request was received from a Veterans' 
Service Officer that the case be held open for the full 30 
day period after issuance of the supplemental statement of 
the case pending receipt of additional evidence.  This 
request was not made by the Veteran or his accredited 
representative and no additional evidence was submitted 
before the 30 day period expired.  Accordingly, the Board is 
proceeding with appellate review.


FINDINGS OF FACT

1.  A right ankle disorder has not been shown to be causally 
or etiologically related to the Veteran's service connected 
left knee disability.

2.  The preponderance of the evidence is against a finding 
that a right ankle disorder is related to service.


CONCLUSIONS OF LAW

1.  A right ankle disorder is not proximately due to or the 
result of the Veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2009).

2.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in August 2003, February 2006 and 
April 2006, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(b) (2008).  Specifically, the RO notified the 
Veteran of information and evidence necessary to substantiate 
his claim, information and evidence that VA would seek to 
provide, and information and evidence that the Veteran was 
expected to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In the April 2006 correspondence, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran includes assisting in the 
procurement of service treatment and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case VA has obtained the Veteran's service, VA and private 
treatment records.  Pursuant to the December 2008 Board 
remand the Appeals Management Center (AMC) obtained private 
treatment records from Dr. ESL.  In addition, the AMC 
attempted to obtain September 2002 records from the VA 
Medical Center (MC) in Baltimore to include report of any MRI 
performed.  The Baltimore VAMC responded that all radiographs 
took place in 2003 and there were no records before 2003.  
The Veteran was accorded VA examinations for joints, 
pertinent to his right ankle disorder, in 2004 and 2006.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

II.  Analysis

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is service-connected for left knee instability 
due to trauma with degenerative arthritis and scars evaluated 
as 30 percent disabling.  The record also shows that he has a 
current right ankle disorder.  VA examination in August 2006 
provides a clinical impression of ligamentous reconstruction 
of the right ankle with early posttraumatic osteoarthritis 
and loss of range of motion.  The issue here, is whether the 
Veteran's current right ankle disorder was either caused or 
aggravated by his service-connected left knee disability.  
The Veteran has been accorded two VA examinations.  At the 
February 2004 examination he reported that he had undergone 
multiple surgeries of his left knee and began favoring his 
left lower extremity, which caused him to fall and suffer a 
torn tendon of his right ankle, which subsequently required 
surgery.  At that examination, the examiner diagnosed the 
Veteran with degenerative arthritis of the left knee and 
right ankle.  In a March 2004 addendum to the February 2004 
examination, the examiner noted that the claims folder had 
been made available and indicated that it had been reviewed.  
Further VA examination in August 2006 reveals the Veteran's 
report of a history of sustaining an acute left knee injury 
when he fell off a tank while stationed in Germany in 1978.  
He stated that at the time of the treatment for his left 
knee, he was in a long leg cast and stepped off a curb and 
sustained a right ankle sprain at the same time.  The 
examiner noted that he had reviewed the Veteran's claim 
folder.  After examination of the right ankle the examiner's 
impression was that the Veteran had ligamentous 
reconstruction of the right ankle with early posttraumatic 
osteoarthritis and loss of range of motion.  He commented 
that the Veteran's right ankle disorder is a result of a 
worker's compensation injury that he had in 1995.  He 
commented further that the Veteran's left knee disability did 
not make his right ankle neither adjunct nor aggravated.  

The worker's compensation injury referred to by VA examiner 
is documented in the record.  At a Board hearing (on another 
issue) in March 1999 the Veteran testified that when he 
worked at the hog farm he injured his ankle.  In an April 
1995 medical statement by Dr. ESL, the  private physician 
that provided treatment for the Veteran's right ankle, it was 
disclosed that the Veteran suffered an injury to his right 
ankle in January 1995, when he jumped over a small ditch and 
suffered a small sprain to his right ankle and had some minor 
discomfort.  This had markedly improved when a few days later 
a rather large sow weighing approximately 400 pounds stepped 
on his right foot.  He attempted to pull his foot out from 
under the sow and twisted his ankle and had marked pain, 
swelling and ecchymosis.  Consequently he underwent 
ligamentous reconstruction of the lateral aspect of his right 
ankle in April/May 1995.

This evidence is against the Veteran's claim for service 
connection for a right ankle disorder secondary to his 
service-connected left knee disability and also for service 
connection as related to service.  The Board acknowledges a 
letter by Dr. ESL dated March 2006 and addressed to the 
Veteran, wherein he notes that he reviewed the Veteran's 
records from 1995 and recalled that the Veteran incurred an 
ankle injury while at work.  He stated that "Certainly if 
your ankle has given you persistent pain over the last ten or 
eleven years, the right ankle is at least as likely as not 
the result of your favoring your left knee for many years, 
resulting in the injury in 1995."  VA examiner's opinion is 
in contradiction to this statement by Dr. ESL.

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 
August 2006 VA examination is the most persuasive, as it 
reflects a full review of all medical evidence of record, is 
supported by detailed explanation, and is couched in terms of 
greater certainty and supporting rationale.  VA examiner 
specifically discussed the Veteran's treatment history of the 
right ankle, including service and private records.  Because 
the VA examiner reviewed the complete claims folder he was 
able to fully address the salient question as to the origin 
of the Veteran's right ankle disorder and the relationship 
between it and his service-connected left knee disability.

In contrast, the opinion offered by Dr. ESL is considerably 
weakened by the fact that there is no indication he reviewed 
any evidence in the claims folder; he did mention that he 
reviewed the Veteran's records from 1995 (the year he treated 
the Veteran).  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  There is 
also evidence that he provided no recent treatment to the 
Veteran.  In the March 2006 letter Dr. ESL states "However, 
without examining you and having not seen you for 11 years, 
it is difficult for me to make a diagnosis on the [left knee] 
which I have not seen you for before."  In this case, Dr. 
ESL's private medical opinion is contradicted by the overall 
evidence.  There is no accounting for contemporaneous records 
from 1995 that make no mention of the left knee being 
implicated in the right ankle injury.  In his April 1995 
treatment report, Dr. ESL describes the incidents when the 
Veteran injured his right ankle, which ultimately resulted in 
surgery on the Veteran's right ankle; the description of the 
injury was that the Veteran fell trying to jump over a small 
ditch.  While the left knee was also injured, it was not 
suggested that the left knee disability was the cause of the 
injury.  The more severe injury was directly to the right 
foot and ankle when he was stepped on by a sow.  In the March 
2006 letter, Dr. ESL speculates that the right ankle is a 
least as likely as not the result of favoring the left knee 
for many years -resulting in the injury in 1995.  This is not 
consistent with his clinical records from 1995 which suggest 
acute trauma to the right lower extremity owing no etiology 
to the service-connected left knee disability.  Thus, Dr. 
ESL's opinion is less persuasive than the 2006 VA examiner's 
conclusion.  The August 2006 VA examination is of greater 
probative value than the private medical opinion of Dr. ESL.  
Thus, based on the foregoing, service connection is not 
warranted for a right ankle disorder as secondary to the 
service-connected left knee disability.

The Veteran has also stated that he injured his right ankle 
in service in 1978, when he fell off a curb while stationed 
in Germany.  The record shows that while in service the 
Veteran twisted his right ankle in February 1983 when he 
slipped and fell.  Examination at that time revealed positive 
edema and no discoloration.  X-ray examination showed no 
significant abnormality.  The assessment was mild sprain of 
the right ankle.  Physical examination conducted in November 
1983 revealed the lower extremities were normal except for 
the left knee which showed a well healed surgical scar.  
Medical examination at the time of discharge from active duty 
showed no abnormalities of the lower extremities except for 
pain and giving way of the left knee.  This evidence does not 
demonstrate that a chronic right ankle disorder was incurred 
in active service.  Rather, it shows a single, isolated 
incident where treatment was administered for an injury to 
the right ankle, with no further complaints or treatment 
during active duty, or for nearly 10 years after separation 
from service, when the Veteran sought treatment for a work-
related right ankle injury.  Because the service records show 
only a single incident of treatment for a right ankle injury, 
with normal radiologic findings, and a normal separation 
examination, it is determined that the isolated incident 
represented an acute and transitory condition that resolved 
without residuals prior to the Veteran's discharge.

However, this does not in and of itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not support a conclusion 
that the Veteran's right ankle injury is causally related to 
active service.  In fact, as shown above, VA examiner in 2006 
clearly attributes the Veteran's right ankle disorder to the 
work-related injury that occurred in 1995.  For these 
reasons, service connection on a direct basis for a right 
ankle disorder is not warranted.  

Finally, in adjudicating this claim, the Board must assess 
the competence and credibility of the Veteran.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
supra, recognized that the Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno, supra; 38 
C.F.R. § 3.159(a)(2).  However, his statements regarding 
current right ankle disability persisting since service and 
being related to the service-connected left knee disability 
are not credible when compared to the overall record.  The 
2006 VA examiner and Dr. ESL point to the 1995 injury as the 
onset of chronic right ankle disability and this is supported 
by the separation examination revealing no right ankle 
abnormality.  The Veteran made no mention of previous right 
ankle pathology when examined in 1995 and all indications are 
that the right ankle disability did not have its onset in 
service.  His statements relating current right ankle 
pathology to the service-connected left knee disability are 
also not consistent with statements he made for treatment 
purposes in 1995 that referred to direct trauma to the right 
ankle that was not causally related to the left knee.  For 
these reasons his statements relating current right ankle 
disability to service or his service-connected left knee 
disability are neither convincing nor of significant 
probative weight.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disorder, secondary to 
the service-connected left knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


